Citation Nr: 1141255	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a right shoulder fracture prior to June 29, 2006, and since September 1, 2006.

(In the interim, for the period from June 30, 2006, to August 31, 2006, the Veteran had a temporary 100 percent convalescent rating under convalescent rating under 38 C.F.R. § 4.30.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April rating action by the above Department of Veterans Affairs (VA) Regional Office (RO) which increased the evaluation for the Veteran's right shoulder disability from 10 percent disabling to 20 percent disabling, effective August 31, 2005.  The Board notes that in a February 2007 rating decision, the RO assigned the Veteran's right shoulder disability a temporary 100 percent evaluation, effective June 30, 2006, based on surgical or other treatment necessitating convalescence.  The 20 percent rating was continued from September 1, 2006.


FINDING OF FACT

Throughout the rating period on appeal, the service-connected right shoulder disability has been manifested by limitation of motion and pain on use; functional impairment comparable to limitation of motion to 25 degrees from the side has not been clinically demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for recurrent dislocation of the right shoulder (major extremity), have not been met at any time during the appeal period (excluding the period when a temporary total rating was assigned). 38 U.S.C.A. § 1155 (West 2002 and Supp. 2011; 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In September 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his right shoulder claim and its duty to assist him in substantiating his claim under the VCAA.  Similar letters were sent to him in March 2006 and January 2009 with regard to his right shoulder disability.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The March 2006 and January 2009 letters also describes how VA determines disability ratings and effective dates per Dingess.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and treatment records from the VA Pacific Islands Health Care System, Honolulu, and the VA Palo Alto Medical Center.
 
VA examinations with respect to the issue on appeal were obtained in April 2006, November 2006, and February 2008.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must consider entitlement to staged ratings for different degrees of disability in the relevant time periods, that is, since the original grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, supra.

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.
 
When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  38 C.F.R. § 4.71, Plate 1 (2011). In determining whether the appellant had limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction. See Mariano v. Principi, 17 Vet. App. 305, 314-16  (2003).

Under 38 C.F.R. §4.71a, DC 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity. 

Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity. 

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent evaluation is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level.  For the next higher rating in excess of 20 percent for impairment of the humerus, of 40 percent there must be fibrous union. 
Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or scapula, or nonunion without loose movement, of the major or minor extremity warrants a 10 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).  Nonunion with loose movement, or dislocation, of the clavicle or scapula of the major or minor extremity warrants a 20 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259  (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221  (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming the principles set forth in Jandreau).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30   (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

III. Factual Background and Legal Analysis

At the outset, the Board notes that the Veteran filed his claim for an increased evaluation for his service-connected right shoulder disability on August 31, 2005.  Therefore, the rating period for consideration on appeal begins August 31, 2004, one year prior to the date of receipt of the claim upon which the August 2006 Notice of Disagreement was based.  38 C.F.R. § 3.400(o)(2).   The Board again notes that the Veteran was assigned a 100 percent temporary evaluation for his right shoulder disability effective from June 30, 2006, to August 31, 2006, based on surgical or other treatment necessitating convalescence.  The analysis below will not consider evidence during that period.
April 2006 and November 2006 VA examination reports show that the Veteran is right-handed.  However, the February 2008 VA examination report shows that he is ambidextrous and uses his left hand to eat and write and uses a firearm with the right hand.  As noted above, the injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  Accordingly, all disability ratings assigned for the Veteran's service-connected right shoulder disability involve rating the major extremity.

The record reflects that the Veteran underwent VA outpatient treatment on numerous occasions between 2005 and 2009 for his service-connected right shoulder disability.  Such records show that he consistently reported experiencing persistent pain and tenderness in his right shoulder and that his treatment for his condition has included steroid injections.

With respect to limitation of motion, an August 2005 VA outpatient treatment record shows that the Veteran had full range of motion in his right shoulder and elevation up to 180 degrees.  His external rotation was limited to about 20 degrees and his internal rotation was to his low lumbar spine.  He did not have any tenderness over the AC joint, but did have tenderness over the acromion and his Hawkins sign caused him some pain.

A January 2007 VA orthopedic surgery outpatient treatment note shows that on physical examination the Veteran had passive glenohumeral adduction to about 80 degrees.  External rotation was about 80 degrees.  He had full internal rotation

A February 22, 2008 VA outpatient treatment record shows that the examiner reported that the Veteran had limited range of motion due to pain.  He had pain on abduction with limited external and internal rotation.  He was tender along the right biceps tendon in the biceps groove, and most tender at the superior aspect of the tendon.  He also had clicking of the shoulder joint.  

An August 2008 VA outpatient treatment record shows that the Veteran could actively elevate his arm to about 130 degrees or so.  Passively, the examiner could bring him up a little bit more but it was painful for him.  The Veteran had tenderness over the acromioclavicular corner of his acromion and pain with a Hawkins maneuver.  He had some weakness of his external rotation, as well as with supraspinatus isolation.  

A May 2009 VA outpatient treatment record shows that the Veteran had abduction of 80 degrees with pain between 70 and 80 degrees; flexion of 80 degrees with pain between 70 and 80 degrees; external rotation 40 degrees with pain between 30 degrees to 40 degrees; internal rotation to 90 degrees with pain at 90 degrees

The record also reflects that the Veteran has undergone several VA examinations during the period on appeal.  On VA examination in April 2006, the Veteran had forward flexion, unassisted, to 95 degrees, assisted 160 degrees.  This was initially and with repetition.  Abduction was unassisted 100 degrees and assisted was 110 degrees.  This was initially and with repetition.  Internal and external rotation was 60 degrees initially and with repetition.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was tenderness over the acromion and the Hawkins sign did not cause pain.  Grip strength was intact, as well as deep tendon reflexes and sensation at that time.  He was not currently using any assistive devices or braces.

A November 2006 VA examination report shows that the Veteran had forward flexion of 120 degrees, abduction of 110 degrees, and internal and external rotation of 60 degrees. These were all initially with repetition.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, or lack of endurance or incoordination.  The Veteran reported that since his surgery, the pain in his right shoulder was intermittently, 5 out of 10 and would flare to a 7 to 8 out of 10 if he had to do any chopping, cutting or carrying at the job.  This usually occurred one to two times per week.  He indicated that he was preparing to retire the following month.

A February 2008 VA examination report shows that the Veteran had forward flexion of 0-90 degrees.  At 90 degrees, the pain was 7/10; 90-120 degrees the pain was an 8/10; that was unassisted.  With assistance, the pain was 7/10 and the Veteran went to 180 degrees.  Abduction was 0-120 degrees and unassisted pain was 9/10; with assistance, the pain was 8/10 to 160 degrees.  Internal and external rotation was 90 degrees with pain 6/10.  These ranges of motion were all initially and with three repetitions.  There were no additional limitations in motion or joint function following repetitions due to pain, weakness, fatigue, lack of endurance, or incoordination.  He did not wear any braces.  The examiner noted that the Veteran denied any dislocation, but that there was obvious popping.  The Veteran had retired from working as a conservation resource police officer, but was working as a part-time security officer.

In this case, after a careful review of the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected right shoulder (major) disability.  The Veteran is currently evaluated under Diagnostic Code 5201.  However, a higher rating is not available to the Veteran under this Diagnostic Code, as the evidence of record does not show that the Veteran's right arm is limited in motion to midway between the side and shoulder 
level or that it is limited to 25 degrees from his side.  As noted above, VA outpatient treatment records and VA examination reports show that the Veteran had forward flexion of between 80 degrees and 180 degrees and abduction of between 80 degrees and 120 degrees.  The Board notes that these findings are well past the level of arm motion limitation necessary for an evaluation in excess of 20 percent.

The Board has also considered other potentially applicable Diagnostic Codes.  However, a 20 percent evaluation is the maximum schedular evaluation assignable under Diagnostic Code 5203.  Further, because the evidence of record does not document ankylosis of the scapulohumeral articulation, an increased evaluation is not available under Diagnostic Codes 5200.  

In addition, although the evidence of record shows that examiners noted that the Veteran had current clicking and popping in his shoulder, there is no evidence that the Veteran experienced frequent episodes of recurrent dislocation with guarding all of arm movements.  The evidence also fails to show that there is a malunion, nonunion, fibrous union, or loss of the head of the humerus, or marked deformity.  Therefore, the Board concludes that the veteran is entitled to a higher evaluation under Diagnostic Code 5202.

The Board notes that the record establishes that the Veteran experienced pain and limitation of motion.  However, even with consideration under the criteria set forth in 38 C.F.R. § § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 202 (1995), the Board finds that there has been no demonstration, by competent clinical evidence, that the Veteran's symptomology warrants a higher evaluation under Diagnostic Code 5200, 5201, 5202, or 5203.

The Board has also considered the Veteran's statements that his disability is worse than the 20 percent ratings he currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent right shoulder pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify a specific level of disability to his right shoulder according to the appropriate diagnostic codes.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal period.  Additionally, the medical findings (as provided in the numerous treatment records as well as the April 2006, November 2006, and February 2008 VA examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, based on the medical evidence of record, the Board concludes that the evidence is against a rating in excess of 20 percent for the Veteran's right shoulder disability at any time during the appeal period (with the exception of the period from June 30, 2006, to August 31, 2006, for which a 100 percent convalescence rating is assigned).

Consequently, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent at any time during the rating period prior on appeal.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran, who is now retired, indicated that he experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of a right (major) shoulder fracture is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


